IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44097

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 313
                                               )
       Plaintiff-Respondent,                   )   Filed: January 13, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JON LEE CHRISTIANSEN,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with
       minimum periods of confinement for one count of trafficking in
       methamphetamine and one count of delivery of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jon Lee Christiansen was found guilty of one count of trafficking in methamphetamine,
I.C. § 37-2732B(a)(4), and delivery of a controlled substance, I.C. § 37-2732(a). The state
dismissed an allegation that Christiansen was a persistent violator. The district court sentenced
Christiansen to concurrent unified terms of ten years, with mandatory minimum periods of
confinement of three years. Christiansen appeals, arguing that the indeterminate portions of his
sentences are excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Christiansen’s judgment of conviction and sentences are affirmed.




                                                   2